Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/029,240 filed on 09/23/2020.  The claims 1 - 22 are examined below and are pending in this application.   

Information Disclosure Statement
An information disclosure statement (IDS) was not submitted for consideration. 

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 10 and claim 17) recite, “   …  enroll … being used to schedule a meeting between a user of… and a host at a physical workplace , notify … in response to … entering into … of the physical workplace, receive from … an access code, and display the access code to provide access by the user to the physical workplace. .....”.  Claims 1-22 in view of the claim limitations, are directed to the abstract idea of  “… enroll … being used to schedule a meeting between a user … and a host at a physical workplace, notify … in response to … entering into … of the physical workplace, receive … an access code, and display the access code to provide access by the user to the physical workplace...”.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite of  “… enroll … being used to schedule a meeting between a user …, notify … in response to … entering into … of the physical workplace, receive … an access code, and display the access code to provide access by the user to the physical workplace...”,  are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations advertising, marketing or sales activities or behaviors business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Accordingly, the claims are directed to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ … A mobile device comprising: a memory and a processor coupled to said memory and configured to perform the following”, “the mobile device with an endpoint management server, download a calendar app from the endpoint management server, with the calendar app, “the mobile device”, “the endpoint management server”, “a geo- fence”, “the endpoint management server”,   …” in claim 1; “… the mobile device…”, “ … said processor … ”, “ … the endpoint management server …”,  in claim 2;   “the mobile device”, “the endpoint management server”, in claim 3; “the mobile device”, “ the endpoint management server”, “geo-fence” in claim 4; “the mobile device”, “said processor”, “the endpoint management server” in claims 5; “the mobile device”, “said processor”, “the geo-fence” in claim 6; “the mobile device”, “by said processor”, “the endpoint management server” in claim 7; “the mobile device”, “said processor”, “the biometrics”, the endpoint server” in claim 8; “the mobile device”, “a QR Code”, “an animated QR Code” in claim 9; “a mobile device with an endpoint management server”, “a geo-fence”  in claim 10; “the endpoint management server”, “the mobile device”, the endpoint management server”, in claim 11; “the calendar app”, “the endpoint management server” in claim 12; “the endpoint management server”, “the geo-fence” in claim 14; “the endpoint management server”, in claim 15; “using biometrics”, “the endpoint management server” in claim 16; “An endpoint management server comprising: a memory and a processor coupled to said memory …”, “… a mobile device…”, “… a calendar app”,  “… a geo-fence…,” in claim 17; “… the endpoint management server …”, “said processor”, “the mobile device” in claim 18;  “… the endpoint management server …”, “ … the calendar app … ”, “said processor” in claim 19; “ … the endpoint management server …”, “said processor”, “a geo-fence”, “… the mobile device…”, in claim 20; “the endpoint management server”, “said processor”, “… the mobile device” in claim 21; “… the endpoint management server …”, “said processor”, “the mobile device” , “biometrics”, in claim 22;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer tool to perform an abstract idea  - See MPEP 2106.05 (f).  

Furthermore, with respect to the “…enroll …”, “… download …”,  “… notify …”, “… display …”  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., the mobile device, endpoint management server) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 


When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9, 11 -16, & 18 - 22 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea of independent claims 1, 10 and 17 respectfully. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement computer components that are performing computer functions (i.e. apply it).  Additionally, these recitations as an ordered combination simply append the abstract idea of the computer structure as a tool to perform an abstract idea as evinced by the Applicant’s specification [0038] –[0045] teaches the user interface 38 may include a graphical user interface (GUI) 40 (e.g., a touchscreen, a display, etc.) and one or more input/output (I/O) devices 42 (e.g., a mouse, a keyboard, a microphone, one or more speakers, one or more cameras, one or more biometric scanners, one or more environmental sensors, and one or more accelerometers, etc.). … The illustrated computing device 20 is shown merely as an example client device or server, and may be implemented by any computing or processing environment with any type of machine or set of machines that may have suitable hardware and/or software capable of operating as described herein. 920-0126-US01 (96151)[0043] The processor(s) 22 may be implemented by one or more programmable processors to execute one or more executable instructions, …  the processor can be embodied in one or more application specific integrated circuits (ASICs), microprocessors, digital signal processors (DSPs), graphics processing units (GPUs), microcontrollers, field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), multi- core processors, or general-purpose computers with associated memory. .. . - See MPEP 2106.05(f) 


Furthermore, with respect to the “…enroll …”, “… download …”,  “… notify …”, “… display …”  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., the mobile device, endpoint management server) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable Girdhar (US 9,781,602 B1) in view of (Levine US 7,733,213 B2).

Regarding Claim 1,  

A mobile device comprising: a memory and a processor coupled to said memory and configured to perform the following: enroll the mobile device with an endpoint management server, ….  from the endpoint management server, … between a user of the mobile device and a host at a physical workplace, notify the endpoint management server in response to the mobile device entering into a geo- fence of the physical workplace,


Girdhar discloses stage A  enrolling a user device where, the user device 203 sends a data request 204 that includes login credentials and a geo-location of the user device 203 to the IOT data interface 210. The data request 204 may be generated by an application executing on the user device 203. The login credentials may be login credentials such as those configured at stage A of FIG. 1. The geo-location may be determined by the user device 203 or may be based on location data transmitted by or requested from the access point 206. The data request 204 may identify data to retrieve based on an IOT device type/identifier, a data type, a username or other account identifier, etc., Girdhar [column 7 lines 12-23]

Girdhar discloses Stage C and Stage D a geo-fence authenticator 112 may associate the geo-fence policy 109 with a username or other credential from the login credentials 104, thereby enabling the geo-fence authenticator 112 to retrieve the geo-fence policy 109 from the policy database 113 using the credential., Girdhar [column 7 lines 48-66]



receive from the endpoint management server an access code,  … code to provide access by the user to the physical workplace.  

Girdhar discloses the IOT data face 210 or the geo-fence authenticator 212 may monitor a user’s location and push the data to the user’s device 203 once the user device 203 has entered a geographical area , Girdhar [column 8 lines 55-60] and Girdhar discloses the credential authenticator 211 authentic credentials…. 211 indicates a successful authentication, Girdar [column 7 lines 40-45] and  validating credentials and associating [column 3 lines 35-40]

Although highly suggested, Girdhar does not explicitly teach:
“… download a calendar app …. with the calendar app being used to schedule a meeting… and display the access code … ”

Levine teaches:
“… download a calendar app …. with the calendar app being used to schedule a meeting… and display the access code … ”

Levine discloses the transmission of the passcodes can be to various visitor devices, such as a computer 50 a, a mobile communication device such as a pager, mobile phone or a conventional phone 50 b, or a pervasive computing device 50 c such as a Blackberry, PDA or other device; Levine [column 5 lines 53-57]

Levine discloses visitor requestor (such as a meeting requestor) portal 22. The portal 22 can allow a user to electronically request that one or more designated persons be granted access to a restricted area on a certain time and date for a certain reason. The request can be received by a calendar based access server 30 that communicates with a security server 40 ….. The calendar-based access server 30 can be configured to electronically transmit passcodes to prospective visitors 50, such as a meeting participant (invitee). The passcode can be sent in various manners, such as automatically electronically with an electronic meeting invitation and/or upon acceptance of the meeting invitation,., Levine [column 4 lines 55-66]

Levine discloses system 10 can be configured to alert a sponsor or meeting requestor when all participants have arrived, and/or notify of each arrival onsite based on the use of the access code., Levine [column 6 lines 15-25]

Girdhar discloses using geo-fences to control access. Levine discloses allowing visiting meeting participants physical access to a restricted areas in a building. It would have obvious to combine before the effective filing date, the geo-fence authenticator 212… monitoring  a user’s location and pushing the data to the user’s device 203 once the user device 203 has entered a geographical area as taught Girdhar , with electronically accepting the visitor access passcode, as taught by Levine, to allow access to restricted spaces, Levine [column 1 lines 25-29]


Regarding Claim 2,  

The mobile device according to Claim 1 wherein said processor is further configured to receive an invite from the endpoint management server to initiate the enrollment of the mobile device with the endpoint management server.  

Girdhar discloses stage A  enrolling a user device where, the user device 203 sends a data request 204 that includes login credentials and a geo-location of the user device 203 to the IOT data interface 210. The data request 204 may be generated by an application executing on the user device 203. The login credentials may be login credentials such as those configured at stage A of FIG. 1. The geo-location may be determined by the user device 203 or may be based on location data transmitted by or requested from the access point 206. The data request 204 may identify data to retrieve based on an IOT device type/identifier, a data type, a username or other account identifier, etc., Girdhar [column 7 lines 12-17]


Regarding Claim 3,  

The mobile device according to Claim 1 wherein the calendar app comprises a containerized calendar app under control of the endpoint management server.  

Girdhar discloses the interface may ... determine based on configuring geographical areas within which data access is granted. Alternatively, in some implementations, a user may specify locations from which access is restricted. In such an implementation, access may be granted from all areas except the restricted areas. For example, a user may specify a specific country or countries from which data may not be accessed. Alternatively, the user may specify the restricted locations to prevent the IOT data interface from automatically determining geo-fence parameters that may include the restricted locations. …. The interface may also determine time windows or periods to be associated with determined geographical areas , Girdhar [column 10 lines 43-57]


Regarding Claim 4,  

The mobile device according to Claim 3 wherein control of the containerized calendar app comprises the endpoint management server at least partially enabling and disabling the 3820-0126-US01 (96151) containerized calendar app based on a geo-location of the mobile device with respect to the geo-fence of the physical workplace.  

Girdhar discloses the interface determines geo-fence parameters based on criteria of device type, expected usage, …. For example, the interface may determine locations and a radial distance to be applied to the locations. The value of the radial distance may be adjusted based … The interface may also determine time windows or periods to be associated with determined geographical areas. For example, if device data will be primarily accessed during work hours, the interface may set a time window of 9:00-5:00., [Girdhar column 10 lines 43-60]

Girdhar discloses as an additional example, the geo-fence policy may indicate that the device must be located within the geographical area for a minimum time period before access is granted. And Girdhar discloses the geo-fence authenticator 212 may determine whether the data request 204 was received or submitted within a time window indicated in the geo-fence policy 209. In some implementations, the geo-location may not be received with the data request 204. Instead, the geo-fence authenticator 212 may request the geo-location from the user device 203 or may determine a location of the user device 203 based on the access point 206. After determining that the geo-location satisfies the geo-fence policy 209, the geo-fence authenticator 212 indicates a successful authentication to the IOT data interface 210. Girdhar [column 8 lines 10-30]


Girdhar discloses the interface may ... determine based on configuring geographical areas within which data access is granted. Alternatively, in some implementations, a user may specify locations from which access is restricted. In such an implementation, access may be granted from all areas except the restricted areas. For example, a user may specify a specific country or countries from which data may not be accessed. Alternatively, the user may specify the restricted locations to prevent the IOT data interface from automatically determining geo-fence parameters that may include the restricted locations. …. The interface may also determine time windows or periods to be associated with determined geographical areas , Girdhar [column 10 lines 43-57]

Regarding Claim 5,  

The mobile device according to Claim 1 wherein said processor is further configured to receive a geo-fence policy from the endpoint management server, with the geo-fence policy providing boundaries of the geo-fence of the physical workplace.  

Girdhar discloses the interface determines that the device is located within a geographical area indicated by the geo-fence policy, the interface determines whether the device complies with additional parameters indicated in the geo-fence policy (510). The geographical area in which the device is located may be associated with additional parameters in the geo-fence policy such as time-based parameters or network-based parameters. For example, the geo-fence policy may indicate that data may only be accessed from the geographical area within a time window. As an additional example, the geo-fence policy may indicate that the device must be located within the geographical area for a minimum time period before access is granted., Girdhar [column 12 lines 23-35]


Regarding Claim 6,  

The mobile device according to Claim 1 wherein said processor is further configured to perform the following: determine a current geo-location of the mobile device; and compare the current geo-location of the mobile device to the geo-fence of the physical workplace to determine that the mobile device has entered into the geo-fence.  

[Similar to claims 4 and 5 , Girdhar] and [Levine ]


Girdhar discloses the interface determines whether the device is located within a geographical area indicated by the geo-fence policy (508). The interface may determine a geographical coordinate for the device's location and compare the coordinate to geographical coordinates in the geo-fence policy. Additionally, the interface may determine whether the device's location corresponds to an address indicated in the geo-fence policy. … The interface may determine the network to which the device is connected based on an IP address of the device or an IP address of an access point to which the device is connected., Girdhar [column 12 lines 38-45]


Regarding Claim 7,  

The mobile device according to Claim 1 wherein the access code is received by said processor after the endpoint management server validates that the user is at the physical workplace on a scheduled day and time for the meeting.  

Girdhar discloses the interface may indicate for each policy whether the device is within an indicated geographical area. In some implementations, the process of determining whether the device is located within a geographical area indicated by the geo-fence policy may be referred to as authenticating the location of the device., Girdhar [column 5 lines 25-45] ; Girdhar discloses a geographical area for work address may be defined., Girdhar [column 5 lines 1-5]


Regarding Claim 8,  

The mobile device according to Claim 7 wherein the said processor is further configured to … of the user to authenticate the user with the endpoint management server… .  

[Similar to claim 7 , Girdhar] and Girdhar discloses at stage C the geo-fence parameters 105 describe geographical restrictions to be satisfied before access is granted to data in the cloud storage 115., Girdhar [column 4 lines 5-10]

	Although highly suggested, Girdhar does not explicitly teach:
“… use biometrics … before displaying the access code …”

Levine teaches:
“… use biometrics … before displaying the access code …”

Levine teaches the passcode may comprise a bar code, a multi-digit alphanumeric code, or magnetic signal. The passcode may also or alternatively comprise an audio signal that can be electronically transmitted by a user to gain entry, such an audio signal can be generated and transmitted to a pervasive computing device of authorized visitors, such as a mobile communications device (i.e., mobile phone), Blackberry or PDA. It is also contemplated that the passcode may include biometric data for a prospective visitor.

Girdhar discloses using geo-fences to control access. Levine discloses allowing visiting meeting participants physical access to a restricted areas in a building. It would have obvious to combine before the effective filing date, the geo-fence authenticator 212… monitoring  a user’s location and pushing the data to the user’s device 203 once the user device 203 has entered a geographical area as taught Girdhar , with electronically accepting the visitor access passcode, as taught by Levine, to allow access to restricted spaces, Levine [column 1 lines 25-29]


Regarding Claim 10,  

A method comprising: 3920-0126-US01 (96151) enrolling a mobile device with an endpoint management server; downloading a calendar app from the endpoint management server, with the calendar app being used to schedule a meeting between a user of the mobile device and a host at a physical workplace; notifying the endpoint management server in response to the mobile device entering into a geo-fence of the physical workplace; receiving from the endpoint management server an access code; and displaying the access code on the mobile device to provide access by the user to the physical workplace.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 10 is directed to “A method comprising: 3920-0126-US01 (96151) enrolling a mobile device with an endpoint management server; downloading a calendar app from the endpoint management server, with the calendar app”,   Girdhar discloses the method  as claimed [column 14 40-68], [Figure 1] , [column 15 lines 1-66], [ Figure 6]


Regarding Claim 11,  

The method according to Claim 10 further comprising receiving an invite from the endpoint management server to initiate the enrollment of the mobile device with the endpoint management server.  

[Similar to claim 11] - Girdhar [column 7 lines 12-23] and [column 11 lines 24-30]


Regarding Claim 12,  

The method according to Claim 10 wherein the calendar app comprises a containerized calendar app under control of the endpoint management server.  

[similar to claim 3]


Regarding Claim 13,  
The method according to Claim 10 further comprising receiving a geo-fence policy from the endpoint management server, with the geo-fence policy providing boundaries of the geo-fence of the physical workplace.  

[similar to claim 5]



Regarding Claim 14, 

The method according to Claim 10 further comprising: determining a current geo-location of the mobile device; and 4020-0126-US01 (96151) comparing the current geo-location of the mobile device to the geo-fence of the physical workplace to determine that the mobile device has entered into the geo-fence of the physical workplace.  

[similar to claim 6] 



Regarding Claim 15,  

The method according to Claim 12 wherein the access code is received after the endpoint management server validates that the user is at the physical workplace on a scheduled day and time for the meeting.  

[Similar to claim 7]


Regarding Claim 16, 

The method according to Claim 15 further comprising using biometrics of the user to authenticate the user with the endpoint management server before displaying the access code.  

[similar to claim 8]


Regarding Claim 17,  
An endpoint management server comprising: a memory and a processor coupled to said memory and configured to perform the following: enroll a mobile device, provide a calendar app to the mobile device, with the calendar app being used to schedule a meeting between a user of the mobile device and a host at a physical workplace, receive notification that the mobile device has entered into a geo-fence of the physical workplace, provide an access code to the mobile device, and grant access by the user to the physical workplace based on display of the access code.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 17 is directed to “an endpoint management server comprising: a memory and a processor coupled to said memory”, “a mobile device”, “a geo-fence”  Girdhar discloses the computer program product as claimed [column 14 40-68], [Figure 1] , [column 15 lines 1-66], [ Figure 6].



Regarding Claim 18, 

The endpoint management server according to Claim 17 wherein said processor is further configured to provide an 4120-0126-US01 (96151) invite to the mobile device to initiate the enrollment of the mobile device.  

[similar to claim 2]



Regarding Claim 19, 

The endpoint management server according to Claim 17 wherein the calendar app comprises a containerized calendar app under control of said processor.  

[similar to claim 3]



Regarding Claim 20,  

The endpoint management server according to Claim 17 wherein said processor is further configured to provide a geo-fence policy to the mobile device, with the geo-fence policy providing boundaries of the geo-fence.  

[similar to claim 5]


Regarding Claim 21,  

The endpoint management server according to Claim 17 wherein said processor is further configured to validate that the user is at the physical workplace on a scheduled day and time for the meeting before providing the access code to the mobile device, and  

[Similar to claim 7 and similar to claim 1 ]



Regarding Claim 22, 

The endpoint management server according to Claim 17 wherein said processor receives user authentication from the mobile device before the access coded is to be displayed on the mobile device, with the user authentication being based on biometrics of the user.

[Similar to claim 7 ] and [similar to claims 8 and 16 ]


Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable Girdhar (US 9,781,602 B1) in view of (Levine US-7,733,213 B2) and Cervalo (WO 2016/015,090 A1)

Regarding Claim 9,  

The mobile device according to Claim 1 wherein the access code 

Girdhar teaches authenticating the device, and thus teaches access., column 1 lines 25-29]

	Although highly suggested, Girdhar does not respectfully discloses:
“… comprises at least one of a QR code and an animated QR code …”  

Cervalo discloses:
“… comprises at least one of a QR code and an animated QR code …”  


Cervalo discloses some mobile applications such as EventBrite have gone some way towards managing entry to an event, but are little more than an electronic ticket utilising a QR code. User pre-register online and receive a form of eTicket for their smart phone which is then scanned at entry points to a venue by a scanner on a device located permanently at the venue., Cervalo [006]

Girdhar discloses using geo-fences to control access. Cervalo discloses registering attendance  with the aid of geolocation technology using a QR code. It would have obvious to combine before the effective filing date, the geo-fence authenticator 212… monitoring  a user’s location and pushing the data to the user’s device 203 once the user device 203 has entered a geographical area as taught Girdhar , with a user pre-register online and receive a form of eTicket for their smart phone which is then scanned at entry points to a venue by a scanner on a device located permanently at the venue, as taught by Levine, to provide an automated system for managing attendance, Cervalo [column 006]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans (AU 2021/103,006 A4) discloses a company to invite a contractor to join the system …The contractor is then provided with login details and geofencing and geotracking can be used to enforce compliance with notifications issued if the visitor enters out of bound areas. Zhang (ZN 110826984 A) discloses authorization code fingerprint, ID information or QR, after the authorization QR code is generated, … send to terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623